FOR IMMEDIATE NEWS RELEASE                                                              NEWS RELEASE #45
FROM: CLERK OF SUPREME COURT OF LOUISIANA
The Opinions handed down on the 22nd day of October, 2019, are as follows:


PER CURIAM:
       2019-C-00053         LEBLANC MARINE, L.L.C. VS. STATE OF LOUISIANA, DIVISION OF
                            ADMINISTRATION, OFFICE OF FACILITY PLANNING AND CONTROL
                            (Parish of East Baton Rouge)
                            In this case, we are called upon to decide whether a public entity’s bid
                            advertisement can impose more restrictive requirements than those requirements
                            set forth in the Louisiana Public Bid Law, La. R.S. 38:2212, et seq. For the reasons
                            that follow, we conclude a public entity may not deviate from the statutory
                            requirements. The judgment of the court of appeal is reversed, and the petition of
                            LeBlanc Marine, L.L.C. is dismissed with prejudice.
                            REVERSED.
                            Chief Judge Susan M. Chehardy of the Court of Appeal, Fifth Circuit, appointed as
                            Justice pro tempore, sitting for the vacancy in the First District.
                            Retired Judge Michael Kirby appointed Justice ad hoc, sitting for Clark, J.
10/22/19

                             SUPREME COURT OF LOUISIANA

                                          No. 2019-C-0053


                                  LEBLANC MARINE, L.L.C.

                                                   VS.

           STATE OF LOUISIANA, DIVISION OF ADMINISTRATION,
              OFFICE OF FACILITY PLANNING AND CONTROL


             ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
                FIRST CIRCUIT, PARISH OF E. BATON ROUGE


PER CURIAM*

        In this case, we are called upon to decide whether a public entity’s bid

advertisement can impose more restrictive requirements than those requirements set

forth in the Louisiana Public Bid Law, La. R.S. 38:2212, et seq. For the reasons that

follow, we conclude a public entity may not deviate from the statutory requirements.



             UNDERLYING FACTS AND PROCEDURAL HISTORY

        This dispute arises out of a project known as Phase III Levee Repairs at

Rockefeller Wildlife Refuge located in Grand Chenier, Louisiana (“the Project”).

In May 2017, the State of Louisiana, through the Division of Administration, Office

of Facility Planning and Control (“State”) issued an advertisement for bids for the

Project. Section 5.1.9 of the State’s instructions to bidders provided:

                Section 5.1.9

                The authority of the signature of the person submitting the
                bid shall be deemed sufficient and acceptable under any of
                the following conditions:


   *
      Chief Judge Susan M. Chehardy of the Court of Appeal, Fifth Circuit, assigned as Justice pro tempore,
sitting for the vacancy in the First District. Retired Judge Michael Kirby appointed Justice ad hoc, sitting
for Justice Clark.
               (a) A corporate resolution or a copy of the detailed record
               from the Secretary of State’s business filing page submitted
               with the bid package as required by La. R.S. §
               38:2212(B)(5); or

               (b) An affidavit, resolution or other acknowledged or
               authentic document indicating the names of all parties
               authorized to submit bids for public contracts. A bid
               package submitted by such a legal entity shall include a
               current Power of Attorney certifying agent’s authority to
               bind Bidder, as required by La. R.S. § 38:2212(B)(5).

         Notably, Section 5.1.9 of the bidding instructions were more restrictive than

the statutory provisions for establishing a person’s authority to bid under La. R.S.

38:2212(B)(5). The statute provides for a total of three methods for establishing a

person’s authority, while the bidding instructions were limited to two methods.

         Following the close of bidding, LeBlanc Marine, L.L.C. (“LeBlanc”) was the

apparent low bidder on the Project, and Southern Delta Construction, L.L.C.

(“Southern Delta”) was the apparent second low bidder. However, on September 20,

2017, the State informed LeBlanc that its bid was rejected because it failed to comply

with Section 5.1.9 of the instructions to bidders. Specifically, the State claimed

LeBlanc failed to submit written evidence of the authority of the person signing the

bid as set forth in the instructions. The State thereafter determined Southern Delta

was the lowest responsive bidder and awarded the contract for the Project to Southern

Delta.         LeBlanc filed a petition for injunctive and declaratory relief, seeking to

enjoin the State from awarding the contract to Southern Delta, or alternatively, a

declaration that any contract entered into by the State and Southern Delta was null

and void. LeBlanc’s petition alleged that Southern Delta’s bid was non-responsive

because it violated Section 5.1.9 of the instructions to bidders.

         In particular, LeBlanc asserted that Southern Delta failed to include written

evidence proving that the person who signed the bid had the authority to sign and

                                            2
submit the bid on Southern Delta’s behalf. Southern Delta’s bid was signed by its

vice-president, Michael Mayeux. Southern Delta included a “Certification of

Authority” signed by its president Daniel Fordice, III, which provided:

                  Pursuant to the Requirements of L.S.A. R.S. 38:2212, the
                  undersigned does certify that he is the President of
                  [Southern Delta] and that Mike Mayeux, Vice President[,]
                  is duly authorized to submit bids and to execute bids with
                  all public entities.

         LeBlanc argues this Certification of Authority fails to meet the requirements

of Section 5.1.9 of the instructions to bidders. The parties do not dispute, however,

that it does meet the requirements of La. R.S. 38:2212(B)(5)(b), which provides: “(b)

The signature on the bid is that of an authorized representative as documented by the

legal entity certifying the authority of the person.”

         After Southern Delta intervened in the suit to protect its contract interest with

the State, the matter proceeded to a trial. Prior to trial, the State, LeBlanc, and

Southern Delta submitted joint stipulations of fact and evidence.1

         At the conclusion of trial, the district court granted LeBlanc’s petition for

declaratory relief and declared that any contract executed between the State and

Southern Delta was an absolute nullity. In reasons for judgment, the district court

found that the State was bound by the more restrictive requirements set forth in its

instructions to bidders:

                  In this case, the State of Louisiana, in their advertised
                  Instruction to Bidders, required with specificity what type
                  of written evidence of authority would be accepted as
                  sufficient to establish that the person signing the bid had
                  the authority to do so. The written evidence required by the
                  Instruction to Bidders was more restrictive than what is
                  provided for in La. Rev. Stat. 38:2212(B)(5). Therefore,
                  according to the law, the State of Louisiana is now bound
                  by the more restrictive means of providing written
                  evidence of authority. Specifically, the State of Louisiana

   1
       Prior to trial, LeBlanc stipulated that the petition did not contest the State’s rejection of its bid.

                                                        3
             is bound by the advertised Instruction to Bidders and any
             public contract awarded in violation of the Instruction to
             Bidders is an absolute nullity.

      Southern Delta appealed. The court of appeal affirmed, finding no error in the

district court's conclusion that the State was bound by its more restrictive bid

instructions. LeBlanc Marine, L.L.C. v. Div. of Admin., Office of Facility Planning

and Control, 2018-0434 (La.App. 1 Cir. 10/17/18), 264 So. 3d 503. One judge

dissented, finding the State did not have authority to take an action which was

inconsistent with the Public Bid Law.

      Upon Southern Delta’s application, we granted certiorari to consider the

correctness of the decisions of the lower courts. LeBlanc Marine, L.L.C. v. Div. of

Admin., Office of Facility Planning and Control, 2019-0053 (La. 3/18/19), 267 So. 3d
83.



                                   DISCUSSION

      In Broadmoor, L.L.C. v. Ernest N. Morial New Orleans Exhibition Hall Auth.,

2004-0211, 2004-0212, p. 6 (La. 3/18/04), 867 So. 2d 651, 656, we discussed the

Public Bid Law and explained a public entity may not take any action inconsistent

with this law:

             Louisiana's Public Bid Law, set forth in LSA–R.S. 38:2212
             et seq., is a prohibitory law founded on public policy. La.
             Associated Gen. Contr., Inc., 586 So. 2d at 1359; Haughton
             Elevator Div. v. State Division of Administration, 367
So. 2d 1161 (La.1979). Pursuant to the Public Bid Law, the
             legislature has specifically prescribed the conditions upon
             which it will permit public work to be done on its behalf or
             on behalf of its political subdivisions. The statute was
             enacted in the interest of the taxpaying citizens and has for
             its purpose the protecting of them against contracts of
             public officials entered into because of favoritism and
             involving exorbitant and extortionate prices. Id. A political
             entity has no authority to take any action which is


                                          4
             inconsistent with the Public Bid Law. Id. at 1362.
             [emphasis added].

      Southern Delta contends the State’s bidding instructions were inconsistent with

the statutory mandate set forth in La. R.S. 38:2212(B)(5). Specifically, it points out

the statute identifies three types of evidence that shall be acceptable to prove a

person’s authority to sign the bid, while the bidding instructions incorporate only two

of these methods.

      In contrast, LeBlanc submits the lower courts correctly found the State was

bound by the more restrictive provisions of its bid instructions. LeBlanc relies on La.

R.S. 38:2212(B)(1), which mandates that “[t]he provisions and requirements of this

Section and those stated in the bidding documents shall not be waived by any

entity.” [emphasis added].

      We begin our analysis from the well-settled principle that legislation is the

solemn expression of the legislative will; thus, the interpretation of legislation is

primarily the search for the legislative intent. Cat's Meow, Inc. v. City of New

Orleans, 1998-0601, p.15 (La. 10/20/98), 720 So. 2d 1186, 1198. The starting point

for interpretation of any statute is the language of the statute itself. Id. When a law is

clear and unambiguous, and its application does not lead to absurd consequences, it

shall be applied as written, with no further interpretation made in search of the

legislative intent. La. R.S. 1:4. Further, a statute must be interpreted and applied in

a manner consistent with logic and the presumed fair purpose and intention of the

legislature in passing it. MAW Enterprises, L.L.C. v. City of Marksville, 2014-0090,

p. 12 (La. 9/3/14), 149 So. 3d 210, 218. It is presumed that the intention of the

legislative branch is to achieve a consistent body of law. Id.




                                            5
      Specific to the instant dispute is the language of La. R.S. 38:2212(B)(5). This

statute contains three subparts which identify the types of evidence that shall be

acceptable to prove a person’s authority to sign the bid:

             (5) Written evidence of the authority of the person signing
             the bid for public works shall be submitted at the time of
             bidding. The authority of the signature of the person
             submitting the bid shall be deemed sufficient and
             acceptable if any of the following conditions are met:

                    (a) The signature on the bid is that of any
                    corporate officer listed on the most current
                    annual report on file with the secretary of
                    state, or the signature on the bid is that of any
                    member of a partnership, limited liability
                    company, limited liability partnership, or
                    other legal entity listed in the most current
                    business records on file with the secretary of
                    state.

                    (b) The signature on the bid is that of an
                    authorized representative as documented by
                    the legal entity certifying the authority of the
                    person.

                    (c) The legal entity has filed in the
                    appropriate records of the secretary of state of
                    this state, an affidavit, resolution, or other
                    acknowledged or authentic document
                    indicating the names of all parties authorized
                    to submit bids for public contracts. Such
                    document on file with the secretary of state
                    shall remain in effect and shall be binding
                    upon the principal until specifically rescinded
                    and canceled from the records of the office.
                    [emphasis added].

      We find the language of this statute is clear and unambiguous. The statute

provides that the authority of the person “shall” be deemed sufficient and acceptable

“if any” of the three conditions of proving authority enumerated in the statute are

satisfied. The word “shall” is mandatory. La. R.S. 1:3. Thus, the legislature plainly

intended that any of the three methods were sufficient to establish a person’s

authority to bid.

                                           6
      Nonetheless, LeBlanc contends this reasoning conflicts with this court’s

interpretation of La. R.S. 38:2212(A)(1)(b) in Broadmoor, in which we explained

“when a public entity elects to place certain requirements in its advertisements for

bids and on its bid forms, that entity is bound by those requirements and may not

choose to waive them at a later date.” Broadmoor, 2004-0211, 2004-0212 at p. 8, 867
So. 2d at 657; Hamp's Const., L.L.C. v. City of New Orleans, 2005-0489 (La. 2/22/06),

924 So. 2d 104, 110. LeBlanc submits that the State, having elected to include only

two of the three methods of proving a person’s authority, may not now waive those

specifications.

      The case law has recognized that a public entity may “include requirements and

instructions in advertisements and bid forms that may exceed what is required by the

Public Bid Law, as long as the statutory requirements are also met.” Phylway Const.,

LLC v. Terrebonne Par. Consol. Gov't, 2013-1589 (La. App. 1 Cir. 9/5/14), 153 So.
3d 516, 521, writ denied, 2014-2677 (La. 3/13/15), 161 So. 3d 642. However, the

bidding instructions which conflict with, rather than merely exceed, the statutory

requirements and procedures set forth in the Public Bid Law are not valid. See

Barriere Constr. Co., L.L.C. v. Parish of Tangipahoa, 2018-0279 (La. App. 1 Cir.

9/24/18), 259 So. 3d 458, 464.

      In the case at bar, the State’s bidding instructions clearly conflict with, rather

than merely exceed, the mandatory provisions of La. R.S.38:2212(B)(5) by limiting

proof of authority to only two of the three permissible procedures set forth in the

statute. Under such circumstances, there is no subsequent waiver of the bid

requirements; rather, the bidding instructions were always facially invalid and must

yield to the mandatory statutory requirements promulgated by the legislature.




                                          7
         Our decision today also rests upon a sound public policy foundation. Courts

have recognized the Public Bid Law “severely curtails the discretion of the public

entity, thereby ensuring a level playing field for all bidders and a fair and equitable

means by which competing bids might be evaluated to determine the lowest

responsible and responsive bidder.” Gilchrist Const. Co. LLC v. East Feliciana Par.

Police Jury, 2012-1307, p. 6 (La. App. 1 Cir. 7/11/13), 122 So. 3d 35, 39. Through its

enactment of La. R.S. 38:2212(B)(5), the legislature standardized three methods of

proving a person’s authority. To allow a “cafeteria style” approach whereby a public

entity is allowed to pick and choose among these methods would only engender

confusion among potential bidders. As aptly demonstrated by the facts of this case,

any deviation of the bid specifications from these mandatory statutory requirements

has the potential to impair one of the primary goals of the Public Bid Law, namely,

“securing free and unrestricted competition among bidders, thereby avoiding undue

or excessive costs.” Apolinar v. Professional Construction Services, 1995–0746, p.

4 (La.11/27/95), 663 So. 2d 17, 18–19.

         Accordingly, we find the district court erred in granting declaratory and

injunctive relief in favor of LeBlanc based on a finding the State was bound by the

more restrictive requirements set forth in its instructions to bidders. We hereby

reverse the judgment of court of appeal which affirmed the judgment of the district

court.



                                       DECREE

         For the reasons assigned, the judgment of the court of appeal is reversed, and

the petition of LeBlanc Marine, L.L.C. is dismissed with prejudice.




                                           8